   Case 2:19-cv-02049-PKH Document 2                Filed 04/16/19 Page 1 of 2 PageID #: 4



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS

                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )      Case No. 2:19-cv-02049-PKH
               v.                                     )
                                                      )
0.028 ACRES OF LAND, MORE OR LESS,                    )
SITUATED IN SEBASTIAN COUNTY,                         )
ARKANSAS; PRAIRIE LAND HOLDINGS,                      )
LLC; AND SEBASTIAN COUNTY TAX                         )
ASSESSOR ZACH JOHNSON; ET AL.,                        )
                                                      )
                       Defendants.                    )
                                                      )



        COMPLAINT IN CONDEMANTION WITH DECLARATION OF TAKING

       1.      This is a civil action brought by the United States of America at the request of the

Secretary of Transportation through the Acting Director of the Aviation Logistics Organization, for

the taking of an interest in property in Fort Smith, Arkansas, under the power of eminent domain

through a Declaration of Taking, and for the determination and award of just compensation to the

owners and parties in interest.

       2.      The Court has jurisdiction over all relevant matters in the case as provided by 28

U.S.C. § 1358. The Court has venue under 28 U.S.C. § 1403.

       3.      The authority for the acquisition of the estate in property is set forth in Schedule A,

attached hereto and made a part hereof.

       4.      The public uses for which the property is taken is set forth in Schedule B, attached

hereto and made a part hereof.

       5.      A legal description of the property being taken is set forth in Schedule C, attached

hereto and made a part hereof.

       6.      A plat (map) showing the land in which the interest is being taken is set forth in
   Case 2:19-cv-02049-PKH Document 2                   Filed 04/16/19 Page 2 of 2 PageID #: 5



Schedule D, attached hereto and made a part hereof.

          7.     The estate being taken is described in Schedule E, attached hereto and made a part

hereof.

          8.     The names and addresses of known parties having or claiming an interest in said

property are set forth in Schedule F, attached hereto and made a part hereof.

          9.     The estimate of just compensation is stated in Schedule G, attached hereto and made

a part hereof.

          WHEREFORE, the United States requests judgment that the property and interests be

condemned, and that just compensation for the taking be ascertained and awarded, and for such

other relief as may be lawful and proper.

Dated: April 16, 2019.

                                                        Respectfully submitted,

                                                        /s/ Miles H. Plant
                                                        MILES H. PLANT (NY Bar No. 4901583)
                                                        DEVIN WOLAK (IL Bar No. 6273266)
                                                        Trial Attorneys
                                                        U.S. Department of Justice
                                                        Environment & Natural Resources Division
                                                        Land Acquisition Section
                                                        Post Office Box 7611
                                                        Washington, D.C. 20044-7611
                                                        Phone: (202) 305-0284
                                                        Fax: (202) 305-0398
                                                        Email: miles.plant@usdoj.gov
                                                        Email: devin.wolak@usdoj.gov

                                                        DUANE (DAK) KEES
                                                        UNITED STATES ATTORNEY

                                                        By: /s/ Mark W. Webb
                                                        MARK W. WEBB (AR Bar No. 77141)
                                                        Assistant U. S. Attorney
                                                        414 Parker Avenue
                                                        Ft. Smith, AR 72901
                                                        Phone: (479) 494-4060
                                                        Fax: (479) 441-0569
                                                        Email: mark.webb@usdoj.gov



                                                   2
 Case 2:19-cv-02049-PKH Document 2-1                  Filed 04/16/19 Page 1 of 1 PageID #: 6



                                         SCHEDULE A

                                         AUTHORITY

       This Declaration of Taking is filed pursuant to the authority of 40 U.S.C. § 3113 and 40

U.S.C. § 3114, which authorize the condemnation of land and the filing of a Declaration of

Taking; 49 U.S.C. § 106(f)(2)(A)(ii), 49 U.S.C. § 106(n)(l)(A)(i), 49 U.S.C. § 106(n)(l)(A)(iii),

and 49 U.S.C. § 40110(a)(1), which authorize the Administrator of the Federal Aviation

Administration to acquire property and equipment necessary for airports and air traffic safety;

and the Consolidated Appropriations Act, 2018, Pub. L. 115-141, which appropriate funds for

the Federal Aviation Administration’s establishment of air navigation facilities.

      The authority granted the Administrator of the Federal Aviation Administration in 49

U.S.C. §§ 106(n)(l)(A)(i), (iii), to acquire by condemnation any interest in property the

Administrator considers necessary, was delegated to the Federal Aviation Administration

Acquisition Executive, by memorandum entitled “Designation of Acquisition Executive and

Delegation of Authority,” dated August 14, 2014, who then delegated that authority to the

Director of Aviation Logistics Organization by memorandum entitled “Eminent Domain

Delegation of Authority,” dated November 17, 2014.




                                                A-1
 Case 2:19-cv-02049-PKH Document 2-2                  Filed 04/16/19 Page 1 of 1 PageID #: 7



                                         SCHEDULE B
                                      PUBLIC PURPOSE

       The public purpose for which the property described in Schedule C is taken is for the

operation of a critical component of the National Airspace System (NAS) to support the safe

navigation and operation of all military, commercial, and private instrument aviation activities.




                                                B-1
  Case 2:19-cv-02049-PKH Document 2-3              Filed 04/16/19 Page 1 of 1 PageID #: 8



                                      SCHEDULE C

                                 LEGALDESCRIPTION
     Real Property in Fort Smith, Arkansas, described as follows:

PART OF LOT 1-B, SOUTHERN STEEL AND WIRE ADDITION, LOTS 1-A AND 1-B, BEING
A REPLAT OF LOT 1, SOUTHERN STEEL AND WIRE AN ADDITION TO THE CITY OF
FORT SMITH, SEBASTIAN COUNTY, ARKANSAS, MORE PARTICULARLY DESCRIBED
AS FOLLOWS:

COMMENCING AT A FOUND CHISELED “X” IN CONCRETE SURFACE BEING THE
NORTHEAST CORNER OF SAID LOT 1-B; THENCE NORTH 86 DEGREES 40 MINUTES 00
SECONDS WEST, 97.45 FEET ALONG THE NORTH LINE OF SAID LOT 1-B TO A SET
CHISELED “X” IN CONCRETE SURFACE AND THE POINT OF BEGINNING; THENCE
SOUTH 03 DEGREES 20 MINUTES 00 SECONDS WEST, 27.00 FEET TO A SET 1/2 INCH
DIAMETER REBAR WITH YELLOW PLASTIC CAP STAMPED LS663; THENCE NORTH 86
DEGREES 40 MINUTES 00 SECONDS WEST, 21.50 FEET TO A SET 1/2 INCH DIAMETER
REBAR WITH YELLOW PLASTIC CAP STAMPED LS663; THENCE NORTH 03 DEGREES
20 MINUTES 00 SECONDS EAST, 3.00 FEET TO A SET 1/2 INCH DIAMETER REBAR WITH
YELLOW PLASTIC CAP STAMPED LS663; THENCE NORTH 86 DEGREES 40 MINUTES
00 SECONDS WEST, 26.75 FEET TO A SET 1/2 INCH DIAMETER REBAR WITH YELLOW
PLASTIC CAP STAMPED LS663; THENCE NORTH 03 DEGREES 20 MINUTES 00
SECONDS EAST 24.00 FEET TO A CHISELED "X" IN CONCRETE SURFACE AT THE
NORTH LINE OF SAID LOT 1-B; THENCE SOUTH 86 DEGREES 40 MINUTES 00 SECONDS
EAST, 48.25 FEET ALONG THE NORTH LINE OF SAID LOT 1-B TO THE POINT OF
BEGINNING AND CONTAINED WITHIN SAID BOUNDS 1222 SQUARE FEET / 0.028
ACRES MORE OR LESS.




                                             E-1
Case 2:19-cv-02049-PKH Document 2-4     Filed 04/16/19 Page 1 of 2 PageID #: 9



                             SCHEDULE D




                                  E-1
Case 2:19-cv-02049-PKH Document 2-4         Filed 04/16/19 Page 2 of 2 PageID #: 10




                                      E-1
Case 2:19-cv-02049-PKH Document 2-5                  Filed 04/16/19 Page 1 of 1 PageID #: 11




                                        SCHEDULE E

                                      ESTATE TAKEN


      The fee simple title to the land as described in Schedules C and D, subject to (1) the

Public Utility Easement for the construction, operation, and maintenance of public or franchised

utilities, both above ground and underground, owned by the City of Fort Smith, Arkansas,

recorded as Document 7021685 at Book 010, Volume 229 on July 10, 2000; (2) any existing

rights of OG&E as to the property; and (3) the existing lease (DTFASW-08-L-00020) between

the Federal Aviation Administration and Prairie Land Holdings, LLC.




                                               E-1
 Case 2:19-cv-02049-PKH Document 2-6               Filed 04/16/19 Page 1 of 1 PageID #: 12



                                   SCHEDULE F

               NAMES AND ADDRESSES OF INTERESTED PARTIES

Prairie Land Holdings, LLC
4611 Rogers Avenue, Suite 201
Fort Smith, Arkansas 72903

Sebastian County Tax Assessor Zach Johnson
35 South 6th Street, Room 105
Fort Smith, Arkansas 72901




                                             F-1
 Case 2:19-cv-02049-PKH Document 2-7              Filed 04/16/19 Page 1 of 1 PageID #: 13



                                        SCHEDULE G
                          ESTIMATE OF JUST COMPENSATION

The estimated just compensation for the interests being taken is $45,000.00.
